UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6991



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GARRICK L. WILSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-02-146)


Submitted:   March 4, 2005                 Decided:   April 7, 2005


Before LUTTIG, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Garrick L. Wilson, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Garrick L. Wilson seeks to appeal the district court’s

order denying his motion for reduction of sentence under 18 U.S.C.

§ 3582 (2000).     In criminal cases, the defendant must file his

notice of appeal within ten days of the entry of judgment.   Fed. R.

App. P. 4(b)(1)(A); see United States v. Alvarez, 210 F.3d 309, 310

(4th Cir. 2000) (holding that § 3582 proceeding is criminal in

nature and ten-day appeal period applies).      With or without a

motion, the district court may grant an extension of time to file

of up to thirty days upon a showing of excusable neglect or good

cause.    Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d

351, 353 (4th Cir. 1985).    We previously remanded this appeal to

the district court to determine whether Wilson could demonstrate

excusable neglect or good cause to excuse his untimely notice of

appeal.   After giving Wilson an opportunity to provide information

supporting a finding of good cause or excusable neglect, to which

Wilson did not respond, the district court denied an extension of

the time to file a notice of appeal.

            The district court entered its order denying the motion

for reduction of sentence on April 15, 2004; the notice of appeal

was filed on May 25, 2004.   Because Wilson failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal. We also deny Wilson’s motion

for a certificate of appealability. We dispense with oral argument


                                - 2 -
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                              - 3 -